DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 2/8/2021.  Claims 5, 9, 16, 21 cancelled. Claims 26, 26-27 new.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).	
The second claim “26” should be renumber 27.  Claim 27 should be renumber 28.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 14, 22, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillbratt 2014/0364681.

Regarding claim 1, Hillbratt teaches a method, comprising: obtaining data (feedback data, see Paragraph 107, line 3) based on a current wearing implementation (The second sentence of Paragraph 107 of Hillbratt stated that the hearing prosthesis was used by a recipient while the feedback data had been collected due to changing of the feedback path. Thus, the feedback data must be collected according to the recipient’s usage of the prosthesis or “the current wearing implementation”.) of a hearing prosthesis (Step 710 of Fig.7 for obtaining the feedback data inherently being performed at the current wearing implementation while the hearing aid is being worn or not used);
 adjusting a parameter (the gain, see step 720, Fig.7) based on the current wearing implementation of the hearing prosthesis; and
evoking a hearing percept using the hearing prosthesis with the adjusted parameter (paragraphs 107-108 teach hearing prosthesis can automatically adjusts the parameter, i.e. a set gain, based on the obtained feedback data).
Regarding claim 4, Hillbratt teaches a current wearing implementation (Step 710 of Fig.7 for obtaining the feedback data inherently being performed at the current wearing implementation while the hearing aid is being worn or not used);
 the current wearing implementation is different from a previous wearing implementation (a default setting when the device was put on the user’s ear, see paragraph 50) ; and a future wearing implementation (a new setting being setting while wearing the device, automatically adjusts the parameter based on the obtained feedback data, see paragraph 108), 
the future wearing implementation (new setting being setting while wearing the device) is different from a current wearing implementation.
Regarding claim 6, Hillbratt teaches the adjusted parameter is a parameter that influences a directionality system (Paragraph 93 teaches the adjusted parameter is a feedback influenceable parameter that is a parameter that influences the feedback performance of a hearing prosthesis. See paragraphs 75-76, 79, 82-83) of a sound capture system of the hearing prosthesis.
Regarding claim 14, Hillbratt teaches the current setting is a setting corresponding to an implementation of a map from among a plurality of applyable maps stored in the hearing prosthesis. In other words, Hillbratt’s current setting is implemented according to an implementation map among a plurality of implementation maps.
Regarding claim 22, Hillbratt teaches the action of adjusting the parameter corresponds to shutting down a feedback management system of the hearing prosthesis (Paragraph 81 teaches the feedback cancellation system referred to as feedback manager is set to cancel feedback. The recipient can adjust manual, the recipient can turn the feedback cancellation off entirely, the state of the hearing prosthesis changes based on the setting of the recipient sets with respect to the feedback cancellation setting (i.e. when 
Regarding claim 26 (first recitation). Hillbratt teaches the method of claim 1, further comprising: obtaining data based on feedback (Fig 6, feedback data inside feedback data logger 638, [110]).
Claims 15, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumeyer 2012/0082329

Regarding claim 15, Neumeyer teaches a device, comprising: a hearing prosthesis configured such that an operating parameter (Each one of the operating modes 130, such as right ear mode 112 and left ear mode 114, stated in paragraphs 17, 24 reads on the claimed operating parameter because each operating mode makes the device to operate in a certain way like the claimed operating parameter.) thereof is adjustable to account for a change in a location of at least a portion of the sound capture device (the claimed “at least a portion of the sound capture device” broadly covers the whole device) relative to a recipient of the hearing prosthesis (Paragraphs 20-25, 36-37 teach when the user swaps a hearing aid 100 from the left ear to the right ear, the sensors of the hearing aid detect the proximity of the right side of the user's head, and the hearing aid will change the left ear mode to the right ear mode.), wherein the change (moving the hearing aid from the left ear to the right ear) in location changes a feedback path (i.e. right ear feedback environment is different from left ear feedback environment).
Regarding claim 21, Neumeyer teaches the operating parameter is an operating parameter unrelated to a beamforming feature (Neumeyer teaches the operating mode (i.e. operating parameter) which is unrelated to a beamforming feature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3, 8, 10-13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt 2014/0364681 in view of Johansson 2013/0245363

Regarding claim 2, Hillbratt does not teach the current anticipated wearing implementation is an implementation where a microphone of the hearing prosthesis is at a different distance from a location of tissue stimulation relative to another wearing implementation.
Johansson teaches a microphone 33 of the hearing prosthesis is positioned at the entrance of the user’s ear canal is at a different distance from a location of tissue stimulation (figs 6-7, microphone 33, see paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the microphone moving away from the head of the recipient in Hillbratt’s invention as taught by Johansson in order to reduce the echo when the feedback data were obtained.
Regarding claim 3, Hillbratt does not teach the current anticipated wearing implementation is an implementation where a microphone of the hearing prosthesis is located away from a head of the recipient.
Johansson teaches a microphone of the hearing prosthesis is located away from a head of the recipient (figs 6-7, moving a microphone 33 away from the vibrator/transducer, see paragraph 45). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the microphone moving away from the head of the recipient in Hillbratt’s invention as taught by Johansson in order to reduce the echo when the feedback data were obtained.
Regarding claim 8, Hillbratt teaches a method, comprising: evoking a hearing
percept in a recipient via a hearing prosthesis set at a first setting (first setting is a default setting when the device was put on the user’s ear, see paragraph 50) and subsequently obtaining data (feedback data, see paragraph 107 and Fig 7) based on a current setting (fig 7, step 710 obtained feedback data, this step inherently being performed at the current setting of the hearing prosthesis being worn by the user) that influences performance of the hearing prosthesis, wherein the current setting is different from the first setting (a default setting).
Hillbratt does not teach “relocating at least a portion of the hearing prosthesis, relative to a body of the recipient of the hearing prosthesis, from a location of the portion of the hearing prosthesis where the hearing percept was evoked at the first setting, based 
Johansson teaches the feature of relocating a microphone 33 (fig 6) of the hearing prosthesis, relative to a body of the recipient of the hearing prosthesis for reducing feedback (Figs 6-7 paragraph 45 teaches a transducer casing 25, microphone 33 is place at the outer ear of the user, the feedback being reduced by moving the microphone away from the vibrator/transducer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move the microphone of Hillbratt away from the location of the first/default setting based on the obtained feedback data which is also in the same location of the first/default setting to a new location as taught by Johansson in order to reduce the feedback affect.
Regarding claim 10, Hillbratt teaches the current anticipated setting is a setting corresponding to an implementation of a feedback mitigation regime that is more aggressive in mitigating feedback relative to another feedback mitigation regime corresponding to the first setting (paragraph 97 teaches the parameter adjusted in action 720 is a “speed of adaption” of the gain cancellation system, the speed at which the filter coefficients are changed from a previous setting, the filter coefficients of filter 494 are updated every millisecond, which shall be defined herein as a fast filter coefficient update speed, based on the data obtained in method action 710 corresponding to a first feedback path regime); and
the action of relocating at least a portion of the hearing prosthesis entails moving a microphone of the hearing prosthesis closer to a location of tissue stimulation by the hearing prosthesis that evokes a hearing percept (Figs 2A-2B stimulator 200A comprises an external component 242 that is directly or indirectly attached to the skull of the recipient, and external component 242 comprises two or more microphone 224, for detecting sound. Paragraphs 31, 40 teaches the movement of these components results in the creation of vibrational energy, which is ultimately transmitted to the sound capture elements (i.e. microphone), and evoke a hearing percept).
Regarding claim 11, Hillbratt teaches the current or anticipated future setting is a setting corresponding to an implementation of a feedback mitigation regime that is 
 the action of relocating at least a portion of the hearing prosthesis entails moving a microphone of the hearing prosthesis to a location where the feedback is greater than at the location from which the portion of the hearing prosthesis is relocated (Figs 2A-2B stimulator 200A comprises an external component 242 that is directly or indirectly attached to the skull of the recipient, and external component 242 comprises two or more microphone 224, for detecting sound. Paragraphs 31, 40 teaches the movement of these components results in the creation of vibrational energy, which is ultimately transmitted to the sound capture elements (i.e. microphone), and evoke a hearing percept. Paragraph 42 teaches the greater the influence of feedback on the output of the microphone 324, the lower the gain margin of the processing section 330).
Regarding claim 12, the claim requires four settings and the four locations correspond to those settings, it clear that each setting used a location is most suitable and compatible at its own. The word compatible means two settings are different without conflict. Each setting is come from the previous setting.
Hillbratt teaches (previous setting/first setting is a default setting, paragraph 50 teaches feedback path gain margin can obtained based on the default set by the manufacturer) and the first setting is at the original location, which is on the head of the recipient. Fig 6 paragraph 84 teaches the gain automatically changing based on the input that associated with the performance of the hearing prosthesis. Paragraph 87 teaches placing the hearing prosthesis on one’s self or on another person, the setting adjusting a gain margin of hearing prosthesis based on a current and future state of the hearing prosthesis.
Regarding claim 13, the claim further recited “the current setting corresponds to a setting that results in an implementation that increases gain of the hearing 
57, 59, 69, 78 the gain can increased/adjusted relative to the setting).
The claim further recited “the portion of the hearing prosthesis that is moved relative to the body of the recipient includes a microphone of the hearing prosthesis, wherein the movement of the portion entails moving the portion away from an implanted actuator of the hearing prosthesis that stimulates tissue.” Johansson teaches this limitation in (Figs 6-7 paragraph 45 teaches a transducer casing 25, microphone 33 is place at the outer ear of the user, the feedback reduced by moving the microphone away from the vibrator/transducer). However, this limitation was recited in claim 8, therefore, this claim is rejected by the same reasons as stated in the 103 rejection of claim 8 above.
Regarding claim 23, Hillbratt teaches the current setting is a future setting (paragraph 108 teaches hearing prosthesis can automatically adjusts the parameter, (i.e. current setting is a second setting, and a second setting is the adjustment parameter is a future setting). 
Regarding claim 25, Hillbratt does not teach the limitation of claim 25.
Johansson teaches the action of relocated at least a portion of the hearing prosthesis includes moving a microphone of the hearing prosthesis further away from an actuator of the hearing prosthesis that evokes the hearing percept relative to a distance between the microphone and the actuator when the hearing percept was evoked (Figs 6-7 paragraph 45 teaches the microphone move away from the vibrator/transducer with evoke the hearing prosthesis and reduce the feedback). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the action of relocated at least a portion of the hearing prosthesis includes moving a microphone of the hearing prosthesis further away from an actuator of the hearing prosthesis that evokes the hearing percept relative to a distance between the microphone and the actuator when the hearing percept was evoked in Hillbratt’s invention as taught by Johansson in order to reduce the feedback path of the hearing prosthesis.
9.	Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over   Neumeyer 2012/0082329 in view of Johansson 2013/0245363.

Regarding claims 17and 24, Neumeyer does not teach the change in location change a feedback path between the tissue stimulating component and the microphone, and bone conduction device.
Johansson teaches the change in location changes a feedback path between the tissue stimulating component and the microphone (Figs 6-7, moving the microphone 33 away from the vibrator/transducer 25 will reduce the feedback). The hearing prosthesis is a bone conduction device (fig 1-3 vibrator 1, which is used to vibrate excite the skull bone 2, such that the skull bone vibrations will travel through the bone tissue and reach the cochlear 3, see paragraphs 35, 37-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Johansson in Neumeyer’s invention in order to improve the hearing prosthesis.
10.	Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Hillbratt 2014/0364681

Regarding claim 18, Neumeyer does not teach the limitation of claim 18.
Hillbratt teaches the hearing prosthesis includes at least a first feedback algorithm (default setting, paragraph 50) and a second feedback algorithm (the gain margin is a second feedback, see paragraph 76) different from the first feedback algorithm, wherein the hearing prosthesis is configured to be adjusted to utilize the first feedback algorithm in a first scenario and to utilize the second feedback algorithm in the second scenario, the adjustment corresponding to the adjustment of the operating parameter (paragraphs 78,108 teach the hearing prosthesis can be configured such that it automatically adjusts the parameter based on the obtained feedback data). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Hillbratt in Neumeyer in order to adjust the feedback gain and prevent unacceptable level of feedback influenced hearing percept.
Regarding claim 20, Neumeyer does not teach the limitation of claim 20.
Hillbratt teaches the hearing prosthesis is a bone conduction device (fig 1A, bone conduction device 100A, see paragraphs 20-22); and the hearing prosthesis is configured to at least one of:

(i)    a passive transcutaneous bone conduction device magnetically coupled to an implanted component (paragraphs 24-25, 29 teach a passive transcutaneous
bone conduction);
(ii)    a percutaneous bone conduction device (paragraphs 23-24, 55, 62 teach a percutaneous bone conduction device. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a passive transcutaneous and a percutaneous bone conduction in Neumeyer’s invention as taught by Hillbratt in order to avoid the occurrence of an unacceptable level of feedback influenced hearing percept in the long term.
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Fravel EP0581261A1

Regarding claim 19, Neumeyer does not teach the limitation of claim 19. 
Fravel teaches the operating parameter is a number of filter taps utilized in a feedback algorithm of the hearing prosthesis (Fig 5, col 11 lines 45-col 12 lines 1-55 teach adaptive filter 70 in the auditory prosthesis includes a plurality of taps 1, 2, 3...N); and the device is configured to increase and decrease the number of filter taps to accommodate the change in location of the at least a portion of the sound capture device (Figs 4-5, col 3 lines 35-col 4 lines 1-2 teach adaptive filter to adjust the adaptable filtering characteristic based upon the input signal). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate adaptive filter includes plurality of taps in Neumeyer’s invention as taught by Fravel in order to adjust the input signals and filter out unwanted constant background noise.

12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over of Hillbratt 2014/0364681 in view of Neumeyer 2012/0082329 

Regarding claim 26 (second recitation), Hillbratt teaches the method of claim 1, and the hearing percept evoked is based on ambient sound captured by the hearing prosthesis (a hearing prosthesis is evoking a hearing percept. Paragraph 107-108 teach 
Hillbratt does not teach the obtained data is unrelated to feedback data.
Neumeyer teaches the obtained data is unrelated to feedback data (sensor used to detect the side of the user’s head to determine which ear the hearing is attached to, and the hearing aid can be configured to select, for example, an appropriate mode (right ear/left ear).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the sensor as taught by Neumeyer to detect which ear and side of the head of Hillbratt to hear.
13.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer 2012/0082329 in view of Hillbratt 2014/0364681 

Regarding claim 27, Neumeyer teaches the device of claim 15, wherein: the change in location is a change that maintains the sound capture device on a same side of a recipient of the hearing prosthesis 
(Paragraphs 20-25, 36-37 teach when the user swaps a hearing aid 100 from the left ear to the right ear, the sensors of the hearing aid detect the proximity of the right ear of the user’s head, and the hearing aid will change the left ear mode to the right ear mode).
Neumeyer does not teach the hearing prosthesis includes an implantable stimulator.
Hillbratt teaches the hearing prosthesis includes an implantable stimulator ([31-32] teach a direct acoustic cochlear stimulator 200A comprises an external component 242 that is directly or indirectly attached to the body of the recipient, and an internal component 244A that is temporarily or permanently implanted in the recipient, component 242 stimulator unit that is a snap-coupling where the unit that supports the microphone and/or transducer is rigidly coupled to tissue of the recipient, [61]). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace earbud 202 of Neumeyer with a snap on implant stimulator of Hillbratt into Neumeyer’s hearing aid, because conductive hearing loss occurs when the normal mechanical pathways that provide sound to hair cells in the cochlea are impeded, for example, by damage to the ossicular chain or the ear canal. 
In contrast to hearing aids, which rely primarily on the principles of air conduction, certain types of hearing prostheses commonly referred to as bone conduction devices, convert a received sound into vibrations. The vibrations are transferred through the skull to the cochlea causing generation of nerve impulses, which result in the perception of the received sound. In some instances, bone conduction devices can be used to treat single side deafness, where the bone conduction device is attached to the mastoid bone on the contra lateral side of the head from the functioning "ear" and transmission of the vibrations is transferred through the skull bone to the functioning ear. Bone conduction devices can be used, in some instances, to address pure conductive losses (faults on the pathway towards the cochlea) or mixed hearing losses (faults on the pathway in combination with moderate sensoneural hearing loss in the cochlea).  See paragraphs 2, 4
Allowable Subject Matter
12.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recited “feedback adaption speed”, this limitation is interpreted as “the speed of changing the number of filter taps in the feedback management when the microphone moves to different location” see paragraph 117 lines 6-8 of Applicant’s specification. Hillbratt does not teach changing the filter tabs in the feedback management when the microphone moves to different location.

Response to Arguments
13.	Remarks filed 2/8/2021.
	As per applicant argued about “obtaining data based on a current and/or anticipated future wearing implementation” in claim 1 on pages 9-13 of the remarks.
	In response examiner disagreed, the prior art Hillbratt 2014/0364681 does teach “wearing implementation”.  Wearing implementation is any position of the hearing aid wear on the user’s ear, and receive feedback is indication of wearing implement (Paragraph 

	As per applicant argued about claim 15 on page 15-16 “what is the parameter”
	In response, the prior art Neumeyer 2012/0082329 teaches indication of the state within memory 110  as recited in paragraph 17, which is the operating parameter.

	As per applicant argued about claim 8 on page 17-21. Applicant said that “so where is there anything about evoking a hearing percept in paragraph 50”.
	In response, Examiner said when functioning, a hearing prosthesis is evoking a hearing percept.  All the functions recited in paragraph [50] that can be performed and during normal used in paragraph [22,61]. 
	As per applicant argued that the current setting is alleged to be the first setting
	In response, examiner said the first setting is the default setting and the current setting is setting after the hearing prosthesis had moved and the feedback path had changed.
As per applicant argued that Johansson 2013/0245363 does not teach “based on the obtained feedback data”, 
In response examiner said, based on the teaching of Johansson 2013/0245363 one of skill would perceive feedback data and then change the position of the prosthesis in order to reduce feedback as taught in paragraph 45 in Johansson.
	
Applicant’s argument/remark with respect to the current claim(s) have been fully considered but the arguments are not persuasive and therefore the rejection is maintained.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653